Title: Thomas Jefferson to Patrick Gibson, 17 July 1816
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello July 17. 16
          
          In a letter of Mar. 24. I mentioned that I should have occasion to draw on you in favor of Doctr Fernandes of Norfolk for the amt of one or two quarter casks of wine. one only has been furnished, and I have just recieved a letter from him of July 12. informing me the price was 63. D 81 C for which he would draw on you. be so good as to pay his draught & accept the assurance of my great esteem & respect
          Th: Jefferson
        